Title: From George Washington to Brigadier General William Thompson, 23 July 1778
From: Washington, George
To: Thompson, William


          
            Dr Sir
            Head Quarters White plains 23 July 1778
          
          Your favor of the 19th Inst. was duly received.
          I have not as yet had the least intimation of your parole; but should it come into my
            hands I shall take a pleasure in its early transmission, and be happy to see you again
            with the army.
          It is entirely out of my power to do any thing either in the case of Mr Coats or Mr
            Noarth, as all aides agreeable to a late resolve of congress are to be taken from the
              line. The matter therefore only lays with Congress. I
            am Sir &c.
        